DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 15/674,361 filed 08/10/17 now U.S. Patent 10,529,110 which further claims benefit of 62/374,647 filed 08/12/16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 18, 21, 22, 24, 26 and 29-33 of U.S. Patent No. 10,529,110 in view of Emilien et al. ("Worldbrush: Interactive Example-based Synthesis of Procedural Virtual Worlds", ACM Transactions on Graphics, Vol. 34, No. 4, 2015, 11 pages.).
In reference to claim 1, U.S. Patent 10,529,110 claim 1 recites a computer implemented method of composing an animation scene in a computer-generated animation with almost exactly word-for-word the same steps as instant application claim 1.  The amended limitation of the metadata being associated with instances within the animation scene is also at least inherently 
	As per claim 2, claim 2 of the instant application can be found in lines 7-11 of Patent claim 1.
	As per claim 3, claim 3 of the instant application can be found basically word-for-word Patent claim 1.
As per claim 4, claim 4 of the instant application can be found basically word-for-word Patent claim 3.

As per claim 6, claim 6 of the instant application can be found basically word-for-word Patent claim 10.
As per claim 7, claim 7 of the instant application can be found basically word-for-word Patent claim 11.
As per claim 8, claim 8 of the instant application can be found basically word-for-word Patent claim 12.
As per claim 9, claim 9 of the instant application can be found basically word-for-word Patent claim 13.
As per claim 10, claim 10 of the instant application can be found basically word-for-word Patent claim 14.
As per claim 11, claim 11 of the instant application can be found basically word-for-word Patent claim 15.
As per claim 12, claim 12 of the instant application can be found basically word-for-word Patent claim 18.
As per claim 13, claim 1 of the instant application can be found basically word-for-word Patent claim 21.
As per claim 14, claim 14 of the instant application can be found basically word-for-word Patent claim 22.
As per claim 15, claim 15 of the instant application can be found basically word-for-word Patent claim 24.

As per claim 17, claim 17 of the instant application can be found basically word-for-word Patent claim 29.
As per claim 18, claim 18 of the instant application can be found basically word-for-word Patent claims 30 and 31.
In reference to claim 19, U.S. Patent 10,529,110 claim 32 recites a system for composing an animation scene in a computer-generated animation with almost exactly word-for-word the same elements as instant application claim 32.  The amended limitation of the metadata being associated with instances within the animation scene is also at least inherently taught by the limitations of instant application claim 1 in that the assets are explicitly stated as associated with the animation scene.  The system of claim 32 of the Patent differs from instant application claim 19 in that the instant application claim requires the metadata including position of the one or more instances before and after performing the operation.  Emilien et al. discloses the invention allowing for editing of virtual world scene elements including selecting editing operators such as those commonly used in painting systems.  Emilien et al. explicitly discloses one editing operation to be a copy and paste operation that duplicates a portion of a scene using a distribution of objects along with the objects themselves.  The distribution provides input for procedural synthesis generation via a procedural model and takes into consideration any objects surrounding the area thereby indicating scene location/orientation before and after the copy/paste operation.  Therefore, it would have been obvious to modify the system of Patent claim 32 such that metadata associated with objects in a scene includes position/orientation/location information of the objects before and after any manipulation thereof.  One having ordinary skill 
In reference to claim 20, U.S. Patent 10,529,110 claim 33 recites a non-transitory computer-readable storage medium comprising computer-executable instructions for composing an animation scene in a computer-generated animation with almost exactly word-for-word the same elements as instant application claim 33.  The amended limitation of the metadata being associated with instances within the animation scene is also at least inherently taught by the limitations of instant application claim 1 in that the assets are explicitly stated as associated with the animation scene.  The computer-readable storage medium and instructions of claim 33 of the Patent differs from instant application claim 20 in that the instant application claim requires the metadata including position of the one or more instances before and after performing the operation.  Emilien et al. discloses the invention allowing for editing of virtual world scene elements including selecting editing operators such as those commonly used in painting systems.  Emilien et al. explicitly discloses one editing operation to be a copy and paste operation that duplicates a portion of a scene using a distribution of objects along with the objects themselves.  The distribution provides input for procedural synthesis generation via a procedural model and takes into consideration any objects surrounding the area thereby indicating scene location/orientation before and after the copy/paste operation.  Therefore, it would have been obvious to modify the computer-readable storage medium and instructions of Patent claim 33 such that metadata associated with objects in a scene includes position/orientation/location information of the objects before and after any manipulation thereof.  One having ordinary skill in the art would have been motivated to make such a modification in order to track changes to a .

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim.

Response to Arguments
Applicant’s arguments, see page 2 of Applicant’s Remarks, filed 03/23/21, with respect to the objection of the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 11-12 of Applicant’s Remarks, filed 03/23/21, with respect to the 35 USC 102 & 103 rejections of claims 1-5, 13, 16, 18, 19 and 20 have been fully considered and are persuasive.  The 35 USC 102 & 103 rejections of these claims has been withdrawn since amendments overcome the current prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  The double patenting rejection of the claims still remains however.  Note, amendments to claim 4 have overcome the double patenting rejection to claims 4-11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


Primary Examiner, Art Unit 2612
4/9/21